UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 96-7752



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus

TANYA GLENN MUNOZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CR-93-146-BR, CA-96-664-5-BR)


Submitted:   March 13, 1997                 Decided:   March 20, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Tanya Glenn Munoz, Appellant Pro Se. Bruce Charles Johnson, OF-
FICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying her

motion under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and
Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat.

1214. We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss on the reasoning of the district court.

United States v. Munoz, Nos. CR-93-146-BR; CA-96-664-5-BR (E.D.N.C.
Oct. 23, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2